Citation Nr: 0814559	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$ 5,023.20.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's 
request for a waiver of recovery of an overpayment in the 
calculated amount of $ 5,023.20.  

In February 2005, the veteran submitted a VA Form 21-4138 
expressing disagreement with the amount of a retroactive 
benefits payment in the amount of $12,768 that was sent to 
him.  He asked for an accounting of that amount.  In 
April 2005, the RO wrote a brief letter to the veteran 
explaining that from the amount due to him (which was 
identified as $44,444) was subtracted the amount previously 
paid to him (which was identified as $31,676) to reach the 
amount of the payment sent to him (which was identified as 
$12,768).  The RO advised him that if he needed an 
explanation of month by month by year of the calculations, he 
was required to request a statement from the Support Service 
division (finance) of benefits due and paid.  The veteran's 
request of such an accounting was received in May 2005.  The 
claims file does not reflect that such an accounting has been 
sent to the veteran.  The matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  An overpayment of disability compensation benefits in the 
amount of $5,023 occurred because the veteran received 
additional disability benefits due to his daughter's school 
attendance for the same period of time that his daughter 
received Chapter 35 educational assistance benefits.  

2.  The veteran is not at fault for the creation of the 
overpayment.  

3.  The appellant did not relinquish a valuable right or 
incur a legal obligation in reliance on the overpayment of 
death pension benefits.    

4.  Recovery of the overpayment would not defeat the purpose 
for which the additional amounts of disability compensation 
benefits on behalf of a child's school attendance were 
intended.    

5.  Recovery of the amount overpaid would not deprive the 
appellant or any family member of basic necessities. 

6.  Failure to make restitution would result in unfair gain 
to the appellant.  


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits, in the amount of $ 5,023.20, does not violate the 
standard of equity and good conscience.  38 U.S.C.A. §§ 3562, 
5107, 5302, 5314 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.4, 
3.57, 3.102, 3.667, 20.3023 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The provisions of the Veterans Claims Assistance Act of 2000 
governing VA's duties to notify and to assist a claimant 
concerning the evidence needed to substantiate a claim for VA 
benefits do not apply to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).  The statute governing waiver 
claims, however, has its own notice provisions.  38 U.S.C.A. 
§ 5302.  In a waiver claim, the payee must be notified of his 
right to apply for a waiver and be provided with a 
description of the procedures for submitting the application.  

It is not entirely clear that the proper notice was given to 
the veteran here.  In November 2003, the RO sent the veteran 
a notice of the amount of the overpayment.  The November 2003 
notice letter indicates that a document (Notice of Rights and 
Obligations) was enclosed that advised him of his right to 
request a waiver of recovery of the overpayment.  An 
enclosure that explains the application procedures for 
requesting a waiver is usually sent with a notice of 
overpayment.  But here, the form number of that notice was 
not identified and the enclosure is not in the claims folder, 
so the record does not establish that proper notice was 
given. 

The veteran does not raise any notice issues in his waiver 
claim.  In any event, even if he were not notified of the 
procedures for how to file a waiver claim, since he filed a 
timely request for a waiver in November 2003 that complied 
with those procedures, and since his claim is being 
adjudicated, the purpose of those notice procedures has been 
fulfilled.  The veteran thus could not have been prejudiced 
by any notice flaws, and the appeal can now be decided by the 
Board.     

Validity of the debt

Before June 2002, the veteran's disability compensation 
benefit payments included additional amounts based on his 
having three dependents:  his wife, his daughter, and his 
son.  38 C.F.R. § 3.4(b)(2) (an additional amount of 
compensation may be payable for a child where the veteran is 
entitled to compensation based on disability evaluated at 
30 percent or more disabling).  The veteran's daughter had 
reached age 18 in April 2001, but because at the time 
(August 2001) she began attending college she was less than 
26 years old, for purposes of calculating the amount of his 
disability compensation benefit payments, he was entitled to 
an additional amount based on her school attendance.  
38 C.F.R. § 3.57(a)(a)(iii) (the term "child" means an 
unmarried person who is a legitimate child who, after 
reaching 18 years of age and until completion of education, 
is pursing a course of instruction at an educational 
institution approved by VA).  

In June 2002, the RO granted the veteran a total rating for 
compensation purposes due to individual unemployability, 
effective as of July 1, 2001.  As relevant here, there were 
two consequences of that determination of a total rating due 
to individual unemployability.  First, the veteran was 
provided with a retroactive disability compensation payment 
for the period from July 1, 2001, until June 2002.  According 
to the June 2002 letter sent to the veteran, that payment 
included additional amounts based on his daughter's school 
attendance.  And the monthly payments thereafter (at the 
100 percent rate) also included additional amounts based on 
his daughter's school attendance.  

Another result of the total rating was that the veteran's 
children became eligible for certain educational assistance 
benefits under Chapter 35 of Title 38 of the United States 
Code.  Although the application for those benefits with 
respect to his daughter's education expenses is not included 
in the claims folder, in January 2003, those Chapter 35 
educational benefits were approved with an effective date of 
July 1, 2001.  The veteran's daughter was thereafter provided 
with a retroactive payment for those benefits.  

But if a veteran's child receives Chapter 35 educational 
assistance benefits, the  additional disability compensation 
benefits to the veteran on the basis of that child's school 
attendance are prohibited.  38 U.S.C.A. § 3562 (the 
commencement of a program of education benefits under 
Chapter 35 shall be a bar to additional amounts of 
compensation because of such a person); 38 C.F.R. 
§§ 20.3023(a)(1) (if a child  elects educational assistance 
benefits under Chapter 35, is a bar to additional 
compensation on account of the child based on school 
attendance after age 18); 3.667(f)(1) (compensation may not 
be authorized after a child has elected to receive 
educational assistance under Chapter 35). 

In August 2003, the RO notified the veteran that because he 
was receiving Chapter 35 educational assistance benefits with 
respect to his daughter, the RO was proposing that he no 
longer receive an additional amount in his disability 
compensation benefit payments with respect to her school 
attendance.  In October 2003, although the veteran continued 
to receive disability compensation benefit payments at the 
rate of 100 percent, the RO reduced the additional disability 
compensation benefit payments to reflect only two dependents 
because the RO removed the veteran's daughter as his 
dependent.  The veteran was also informed that he had been 
overpaid his disability compensation benefits for the period 
since August 13, 2001, and he would be notified shortly of 
the exact amount of that overpayment.  In November 2003, the 
veteran was notified that the amount of the overpayment of 
his disability compensation benefits was $5,023.20 and that 
he was required to pay that debt to VA.   

The veteran has not challenged the validity of the debt.  
Instead, he has requested that recovery of the overpayment be 
waived.  As discussed below, the requirements for such a 
waiver have not been met on the basis of the evidence of 
record.  

Waiver of recovery of the overpayment 

Recovery of the overpayment of any VA benefits must be waived 
if: (1) the application for relief is filed in a timely 
manner; (2) there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in the waiver; and (3) recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a), (c).  An application for waiver generally is 
timely if it is made within 180 days from the date of VA's 
notification to the payee of the indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the veteran was 
notified of the overpayment indebtedness in November 2003 and 
he filed his application for a waiver two weeks later.  Thus, 
the veteran's application was timely filed.  

As for the second requirement, the statute prohibits a waiver 
if there is an indication of fraud, misrepresentation, or bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302(c).  
Actual fraudulent intent need not be shown if conduct is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and the result of that 
conduct is a loss to the government.  38 C.F.R. 
§ 1.965(b)(1).  Moreover, a waiver is not warranted if a 
material fact is misrepresented, or there is unfair dealing 
or deceptive dealing.  38 C.F.R. § 1.965(b)(1).  Here, there 
is no evidence whatsoever of fraud, misrepresentation, or bad 
faith on the veteran's part. The second requirement for a 
waiver has thus been met.  38 U.S.C.A. § 5302(c).  

As for the third requirement, the "equity and good 
conscience" standard is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  It means 
arriving at a fair decision between the obligor (the veteran) 
and the Government.  38 C.F.R. § 1.965(a).  In making such a 
decision, the following factors (which are not an all-
inclusive list) must be considered:  (1) fault of the debtor; 
(2) balancing of faults; (3) changing position to one's 
detriment; (4) defeat of the purpose for which benefits were 
intended; (5) undue hardship; and (6) unjust enrichment.  
38 C.F.R. § 1.965(a) (order of factors changed to facilitate 
following discussion).  The veteran asserts that the recovery 
of the overpayment should be waived on the basis that it was 
not his fault it was created and at the time he sought the 
waiver, he was unable to pay the debt.  

The veteran was not at fault for the creation of the 
overpayment.  Most of the overpayment relates to a 
retroactive compensation benefits payment that was made 
before the veteran's daughter even applied for Chapter 35 
educational assistance benefits and which, at the time, he 
was entitled to receive.  Thus, he is not at fault for the 
creation of the overpayment debt.  

VA bears some fault for the creation of the overpayment.  
When notified that a Chapter 35 educational assistance 
benefit had been awarded to the veteran's daughter, it took 
an additional six months before the RO determined that there 
was an overlap of benefits.  Thus, the total amount of the 
overpayment was larger than it would have been had that 
determination been made quicker.  With respect to the second 
factor (the balancing of faults), the veteran bears no fault 
and the Government bears some fault for the creation of the 
overpayment. 

The veteran does not claim that he changed his position to 
his detriment in reliance on the overpaid amount.  Nor does 
the record indicate that he did so.  Thus, the third factor 
does not provide a basis for waiving the recovery of the 
overpayment.  

Nor would the recovery of the overpayment defeat the purpose 
of providing additional disability compensation benefits to a 
veteran on the basis of his child attending school.  After a 
child turns 18, a veteran who has at least a 30 percent 
disability rating may receive additional benefits while that 
child is in school to help provide for the education of the 
child.  38 C.F.R. §§ 3.4(b)(2), 3.57(a)(1)(iii).  That same 
purpose is met by the payment of Chapter 35 educational 
assistance benefits (which provides a larger benefit).  Since 
the Chapter 35 educational assistance benefit payments have 
been paid, the purpose of the additional dependency amounts 
will have been met even though the overpayment is recovered.  
Thus, the fourth requirement provides no basis for waiving 
recovery of the overpayment.  

The veteran asserts that recovering the overpayment will 
result in undue hardship.  The standard to be used for this 
factor is whether the veteran and his family would be 
deprived of basic necessities by recovery of the debt.  
38 C.F.R. § 1.965(a)(3).  The record does not establish that 
the regulatory standard has been met.  To be sure, according 
to the financial information that the veteran provided in 
November 2003, his expenses exceeded his income by $ 25 per 
month at that time.  

But since he submitted that financial report, as a result of 
the RO's January 2005 rating decision granting an earlier 
effective date for the 50 percent disability rating for his 
service-connected psychiatric disability, the veteran was 
awarded a retroactive disability compensation benefits 
payment of $ 12,768.  He has produced no evidence that his 
expenses increased or that his Social Security income has 
been reduced.  He does not assert that his family is deprived 
of basic necessities by recovery of the debt.  He has 
provided no details about why recovery of the overpayment 
would result in undue hardship.  To the contrary, even when 
he submitted his November 2003 financial report, he asserted 
that he was willing to pay $ 100 per month against the debt.  

On appeal, the veteran argues that since he could not pay the 
overpayment at the time he filed his request for a waiver of 
the recovery of the overpayment, he should be granted a 
waiver.  But there is no legal provision that requires that 
the factor of undue hardship is be determined solely on the 
basis of the veteran's circumstances as of the date the 
waiver is requested.  Evidence of the veteran's financial 
position during the entire period of the pendency of his 
claim is relevant.  See Smith v. Derwinski, 1 Vet. App. 267, 
280 (1991) (in evaluating the undue hardship factor, the 
Board correctly considered not only the initial financial 
position but a subsequent one that showed the claimant's 
financial position had worsened).  Since the veteran's 
financial position improved as a result of the subsequent 
retroactive award, no undue hardship would result from 
recovery of the debt.  

And, indeed, in this case, the debt has already been 
recovered because an offset for the amount of the unpaid debt 
was made against the veteran's retroactive award.  The 
veteran complains that collecting the debt in that way was 
illegal.  He provides no argument to support his claim.  In 
this, the veteran is mistaken.  The law requires VA to 
collect outstanding debts by use of offsets.  38 U.S.C.A. 
§ 5314(a) (the Secretary shall deduct the amount of a 
person's indebtedness arising from a VA program from future 
benefits payments).  When the offset was completed, had that 
action produced undue hardship, the veteran could have 
submitted the evidence of his inability to provide basic 
necessities for himself and his family.  As noted above, he 
has not even asserted that such a hardship resulted, let 
alone produced evidence of it.  Instead, he complains that he 
received less than expected.  That is not the standard by 
which undue hardship is measured.  

As for the last factor, the veteran would be unjustly 
enriched if the recovery of the overpayment were waived.  The 
debt is valid and his financial position has improved so that 
repayment of the overpayment has not resulted in undue 
hardship.  The record reveals no equitable reason why 
retaining the overpayment would be just.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The veteran's main argument is that because he was 
not at fault in the creation of the debt, he should not have 
to repay it.  The veteran is correct that his lack of fault 
balanced against VA's fault in creating the debt are evidence 
in favor of waiver.  And the Board has considered that 
evidence in reaching a decision.  But on this record, the 
Board assigns more weight to the fact that the veteran had 
the ability to repay the debt without any resulting undue 
hardship, and that to permit him to keep the overpayment 
would result in his unjust enrichment because there are no 
equitable circumstances appearing in the record that would 
make retention of the overpayment anything other than unfair 
gain.  
The Government must exercise reasonableness and moderation in 
its exercise of its rights.  38 C.F.R. § 1.965(a).  But there 
is nothing in this record to establish that recovery of the 
overpayment would be against equity and good conscience.  
38 U.S.C.A. § 5302(a).  As a result, the request for waiver 
must be denied.  


ORDER

Waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $ 5,023.20 is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


